DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “are described” is stated in line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 19, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2004/0149435 cited by applicant).
 	
            With respect to claim 11, Henderson discloses a  method that includes disposing a well test assembly in the wellbore, the well test assembly comprising: a sensor configure to sense a condition of the wellbore and transmit a signal representing a value of the condition (Fig. 8, [0049]); and a wellbore downhole shut-in device (Fig. 2, [0034]) mechanically coupled to the sensor, the wellbore downhole shut-in device comprising: a valve body (Fig. 3a, 3b; 80) comprising an inlet 130; an inner sleeve 110 coupled to an inner surface of the valve body, the inner sleeve movable from a closed position to an open position to allow a fluid flow from the wellbore through the inlet of the valve body and moveable from the open position to the closed position to stop the fluid flow through the inlet of the valve body (Fig. 3a, 3b, 4a, 4b, [0034-0035]); an actuation mechanism coupled to the inner sleeve, the actuation mechanism operable to move the inner sleeve between the closed position and the open position (Fig. 8, [0048], claims 18-19); and a screen surrounding an outer surface of the valve body, the screen configured to filter the particulate from the fluid flow of the wellbore through the inlet of the valve body to reduce a quantity of the particulate in the inlet of the valve body below a predetermined threshold quantity (Fig. 3a, 3b, [0036-37], 140 and Fig. 4a, 270). 
              However, Henderson fails to teach (a) the steps of identifying leading up to disposing a well test assembly, and (b) a plurality of end caps configured to couple the screen to the valve body and the actuation mechanism. 
               The identifying steps (a) are considered steps that can merely involve mental steps and are not actually concrete method steps. Thus, it would be considered obvious to one of ordinary skill to perform whatever mental steps required to achieve the desired goal prior to disposing a well test assembly in the wellbore. Concerning (b), end caps usage is considered obvious to one of ordinary skill in the art for the purpose of connecting parts of downhole devices as desired. 

With respect to claim 19, Henderson teaches wherein the condition of the wellbore is a pressure of the wellbore (Fig. 8, [0049]). 

With respect to claim 20, the step of wherein disposing the well test assembly in the wellbore comprises, prior to disposing the well test assembly in the wellbore, verifying proper operation of the wellbore downhole shut-in device is considered a mere mental/visual determination and does not set forth a method step. Therefore, it would be considered obvious to one of ordinary skill in the art to routinely perform such observation prior to use. 

With respect to claim 30, Henderson teaches further comprising: receiving a fluid flow of a wellbore, the fluid flow comprising a particulate, at a screen of
a wellbore downhole shut-in device;
flowing the fluid comprising the particulate through the screen;
filtering the particulate with the screen; and
responsive to filtering the particulate with the screen, maintaining the inlet of the valve
body clear of the particulate. [0002] 

Allowable Subject Matter
Claims 12-18, 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angeles Boza et al. teaches in the field of well completions, more specifically, wireless communication and control systems within a wellbore. The invention further relates to the remote actuation of tools in connection with wellbores that have been completed using gravel-packing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/14/2022